NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RODNEY T. KRALOVETZ,                            No. 20-15437

                Plaintiff-Appellant,            D.C. No. 3:16-cv-00299-WHA

 v.
                                                MEMORANDUM*
MARION SPEARMAN, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      California state prisoner Rodney T. Kralovetz appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference and due process claims. We review de novo. Albino v.

Baca, 747 F.3d 1162, 1171 (9th Cir. 2014) (en banc). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Kralovetz’s

deliberate indifference claim because Kralovetz failed to raise a genuine dispute of

material fact as to whether administrative remedies were effectively unavailable to

him. See Ross v. Blake, 136 S. Ct. 1850, 1858-60 (2016) (explaining that an

inmate must exhaust such administrative remedies as are available before bringing

suit, and describing limited circumstances in which administrative remedies are

unavailable); McBride v. Lopez, 807 F.3d 982, 986-87 (9th Cir. 2015) (to show that

a threat rendered the prison grievance system unavailable, a prisoner must show

that he subjectively believed prison officials would retaliate against him and that

his belief was objectively reasonable).

      In his opening brief, Kralovetz fails to raise, and has therefore waived, any

challenge to the district court’s summary judgment on his due process claim. See

Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e

will not consider any claims that were not actually argued in appellant’s opening

brief.”); Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not

supported by argument in pro se appellant’s opening brief are waived).

      We reject as meritless Kralovetz’s contention that he should be given an

additional opportunity to amend his complaint.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on


                                          2                                       20-15437
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      Kralovetz’s request for appointment of counsel, set forth in his reply brief, is

denied.

      Kralovetz’s request for copies of his reply brief, set forth in his reply brief, is

granted in part. The Clerk is directed to mail two copies of Kralovetz’s reply brief

to him.

      AFFIRMED.




                                           3                                     20-15437